 
Exhibit 10.1
 
NOTE AND OTHER LOAN DOCUMENTS MODIFICATION AGREEMENT NO. 2


THIS NOTE AND OTHER LOAN DOCUMENTS MODIFICATION AGREEMENT No. 2 (this
"Agreement") made effective as of the 22nd day of January, 2016 (the "Effective
Date"), among REVERE HIGH YIELD FUND, LP, a Delaware limited partnership having
an address of 2000 McKinney Avenue, Suite 2125, Dallas, Texas 75201 (the
"Lender"), RANOR, INC., a Delaware corporation having an address of 1 Bella
Drive, Westminster, Massachusetts 01473 (the "Borrower") and TECHPRECISION
CORPORATION, a Delaware corporation having an address of 992 Old Eagle School
Road, Suite 909, Wayne, PA 19087 (the "Guarantor").


W I T N E S S E T H:


WHEREAS, Lender made a loan to Borrower (the "Note A Loan") in the original
principal amount of ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($1,500,000.00), which Note A Loan is evidenced by a Term Note in the amount of
ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($1,500,000.00) from
Borrower to Lender dated as of December 22, 2014 (the "Note A");


WHEREAS, Lender made a loan to Borrower (the "Note B Loan"; the Note B Loan and
the Note A Loan are collectively referred to herein as the "Loan") in the
original principal amount of SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($750,000.00), which Note B Loan is evidenced by a Term Note in the amount of
SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($750,000.00) from Borrower to
Lender dated as of December 22, 2014 (the "Note B"; Note B and Note A are
collectively referred to herein as the "Note");


WHEREAS, the Note was executed in connection with and secured by, among other
things, (i) that certain Term Loan and Security Agreement dated as of December
22, 2014 by and between Borrower and Lender (the "Loan Agreement"); (ii) the
Guaranty; (iii) the Mortgage; (iv) the Assignment of Leases and Rents; (v) the
Environmental Indemnity; and (vi) all other loan documents executed by Borrower
in favor of Lender in connection with the Loan (all of the foregoing
subparagraphs (i) through (vi), collectively, the "Loan Documents");


WHEREAS, on December 31, 2015, the Lender, Borrower and Guarantor entered into
that certain Note and Other Documents Modification Agreement to extend the
Maturity Date to January 22, 2016;


WHEREAS, all terms defined in the Loan Agreement are used herein with their
defined meanings unless otherwise provided;


WHEREAS, Borrower and Lender are mutually desirous of, among other things,
modifying and amending the terms of the Loan Agreement and amending and
restating the Note as set forth herein; and
 
 
 

 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of One Dollar ($1.00) and other valuable
consideration, each to the other in hand paid, receipt thereof being hereby
acknowledged, and in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:



1. Simultaneously with this Agreement, Borrower has executed and delivered to
Lender, (i) that certain Amended and Restated Term Note dated as of the date
hereof in the amount of ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($1,500,000.00) ("New Note A") which New Note A amends and restates Note A in
its entirety and copy of which is attached hereto as Exhibit A; and (ii) that
certain Amended and Restated Term Note dated as of the date hereof in the
original principal amount of SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($750,000.00) ("New Note B"; New Note B and New Note A are collectively referred
to herein as the "New Note") which New Note B amends and restates Note B in its
entirety and  a copy of which is attached hereto as Exhibit B.




2. From and after the Effective Date, the Loan Agreement is hereby modified as
follows:

a. All references to the term "Note", "Note A," and "Note B" shall be deemed to
mean the "New Note", "New Note A," and "New Note B", respectively.

b. The term "Loan Documents" shall be deemed to mean and include New Note A, New
Note B, the Mortgage as modified by the Mortgage Modification (as hereinafter
defined), and all other Loan Documents as modified by this Agreement.

c. The Note A Loan is deemed to be evidenced by the New Note A and the Note B
Loan is deemed to be evidenced by the New Note B.




 
d.
All references to the term "Mortgage" shall be deemed to mean the Mortgage as
modified by the Mortgage Modification (as defined below), and all references to
the "Guaranty" shall be deemed to mean the Guaranty as modified hereby.


 

  e. The definition of "Default Rate" set forth in Section 1.01 (Definitions) of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:



"Default Rate" shall mean the lesser of twenty percent (20%) per annum, or (ii)
the highest rate of interest permitted under the laws of the State of
Massachusetts."
2

--------------------------------------------------------------------------------

 



 
f.
The definition of "Interest Rate" set forth in Section 1.01 (Definitions) of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:



"Interest Rate" shall mean a rate equal to ten percent (10%) per annum computed
on the basis of the actual days elapsed on the assumption that each month
contains thirty (30) days and each year contains three hundred sixty (360)
days."



 
g.
The definition of "Minimum Guaranteed Interest" set forth in Section 1.01
(Definitions) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:



"Minimum Guaranteed Interest" shall mean an amount equal to the greater of (i)
twelve (12) months interest at the Interest Rate on the amount outstanding on
the Loan, or (ii) interest due on any amount Advanced under this agreement at
the Interest Rate."
 

 
h.
The following definitions of "Anniversary Fee" and "Effective Date" are hereby
added to Section 1.01 (Definitions) of the Loan Agreement in the appropriate
alphabetical order:

 
"Anniversary Fee" shall mean a fee of five percent (5%) of the principal amount
of the Loan outstanding on January 22, 2017."
 
"Effective Date" shall mean January 22, 2016."
 

 
i.
The definition of "Note A Exit Fee" and of "Note B Exit Fee" set forth in
Section 1.01 (Definitions) of the Loan Agreement are hereby deleted in their
entirety and replaced with the following:



"Note A Exit Fee" means $75,000.00."


"Note B Exit Fee" means $37,500.00."



 
j.
Section 2.01 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:



SECTION 2.01. Term Loan. The Lender agreed, upon the terms and subject to the
conditions hereof, to make to Borrower the Note A Loan and the Note B Loan, each
of which had a twelve (12) month term, which terms were subsequently extended
pursuant to that certain Note and Other Loan Documents Modification Agreement
among the Borrower, Lender and Guarantor, dated as of December 31, 2015, to
January 22, 2016, and were  further extended pursuant to that certain Note and
Other Documents Modification Agreement No. 2 among the Borrower, Lender and
Guarantor, dated as of the Effective Date ("Modification Agreement No. 2"), for
an additional twenty-four (24) month term with a Maturity Date of January 22,
2018. The Note A Loan and the Note B Loan shall be collectively referred to
herein as the "Term Loan" or the "Loan". The Term Loan was fully advanced to
Borrower on the Closing Date.
 
 
 

 
3

--------------------------------------------------------------------------------

 

 
k.
Section 2.02 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:




 
SECTION 2.02. The Note. The Term Loan was evidenced by Note A and Note B, in the
forms attached hereto as Exhibit A-1 and Exhibit A-2,  respectively,
appropriately completed, payable to the order of the Lender, duly executed and
delivered on behalf of the Borrower, and dated as of December 22,2014, which
Note A and Note B were amended and restated in the forms attached as Exhibit A
and Exhibit B to the Modification Agreement No.2, appropriately completed,
payable to the order of the Lender, duly executed and delivered on behalf of the
Borrower, dated as of the Effective Date The Note shall be with interest
accruing at the Interest Rate and payable on the first day of each month (a
"Payment Date"), commencing on March 1, 2016 until and including the Maturity
Date with a final payment of the principal balance plus accrued and unpaid
interest due and payable on the Maturity Date.  Note A shall be secured by the
Mortgage on the Property and a perfected security interest in Borrower's
Equipment, subject only to the Permitted Liens.  Note B shall be secured by a
perfected first priority UCC-1 security interest in Borrower's Accounts and
Inventory and by a perfected security interest in Borrower's Equipment, subject
only to the Permitted Liens.






 
l.
Section 2.03 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:




 
"SECTION 2.03.  Maturity Date. The maturity date of the Term Loan is January 22,
2018 (the "Maturity Date")."




 
m.
Section 2.04 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:




 
"SECTION 2.04.  Interest and Principal Payments on the Term Loan. On each
Payment Date, commencing on March 1, 2016 until and including the Maturity Date,
Borrower shall pay interest in arrears on the principal balance of the Loan from
time to time outstanding at a per annum rate equal to the Interest Rate. 
Further, on each Payment Date commencing on February 1, 2017 until and including
the Maturity Date, Borrower shall make principal payments of $6,250.00 on Note A
and principal payments of $3,125.00 on Note B.  The outstanding principal
balance of the Loan plus accrued and unpaid interest shall be due and payable on
the Maturity Date. In addition to such monthly payments of interest and
principal, on the earlier to occur of (i) prepayment of the Loan in accordance
with Section 2.05 below or otherwise, and (ii) the Maturity Date, Borrower shall
pay to Lender the Minimum Guaranteed Interest net of the monthly interest
payments made by Borrower pursuant to this section."

 
 
 
 
4

--------------------------------------------------------------------------------


 

 
n.
Section 2.05 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

"SECTION 2.05.  Prepayment of the Term Loan.  Borrower may prepay the Term Loan
in whole but not in part, at any time, but only after advance written notice to
Lender of at least forty-five (45) days provided that no Default or Event of
Default shall have occurred and be continuing. If the Loan is prepaid anytime
during the term of the Loan, Borrower shall pay to Lender the Minimum Guaranteed
Interest net of any interest payments made by Borrower pursuant to Section
2.04.  Lender's acceptance of any prepayment under this Section 2.05 shall not
waive any of Lender's rights and remedies under the Loan Documents arising
pursuant to an Event of Default."

o.
Section 2.11 is hereby added to the Loan Agreement as follows:

 
"SECTION 2.11. Anniversary Fee.
On January 22, 2017, Borrower shall pay the Anniversary Fee to Lender."

 
p.
Section 2.12 is hereby added to the Loan Agreement as follows:

 
 

 
SECTION 2.12.  Collateral Monitoring Fee.  On each Payment Date, the Borrower
shall pay to Lender a Collateral Monitoring Fee equal to the greater of (a)
$350.00 per month or (b) the quotient of one-quarter percent (.25%) of the
outstanding principal balance of the Loan divided by twelve (12).

 
q.
Section 5.06 is hereby amended by deleting "and" at the end of clause (iv),
replacing "." with "; and" at the end of clause (v), and adding the following
new clause (vi):
(vi) on each Payment Date, a report of the Borrower's cash balance compared to
the minimum required cash balance in accordance with Section 5.16.

 

 
r.
Section 5.16 is hereby added to the Loan Agreement as follows:
"SECTION 5.16. Cash Balance Covenant. Borrower shall maintain monthly minimum
cash balances as set forth on Exhibit C hereto."

 

 
s.
Section 10.01 (a) and Section 10.01(b), respectively, of the Loan Agreement are
hereby deleted in their entirety and replaced with the following:

 
"(a) if to Lender, at
 
 
       
 
c/o Revere High Yield Fund, LP
2000 McKinney Avenue, Suite 2125
Dallas, Texas 75201
Attention: Clark Briner
 
 
 
 
 
 
 
with a copy to:
 
 
 
 
 
 
 
Rogin Nassau LLC
CityPlace I
185 Asylum Street
Hartford, Connecticut 06103
Attention: Katherine F. Troy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
" (b) if to the Borrower, in the name of Borrower at:
 
 
 
 
 
 
Ranor, Inc.
1 Bella Drive
Westminster, MA 01473
Attention: Tom Sammons, CFO
 
 
 
 
 
 
with a copy to:
 
 
 
 
 
 
 
Pepper Hamilton LLP
301 Carnegie Center, Suite 400
Princeton, NJ 08543-5276
Attention: Delia C. Donahue"
 
 

 
 
5

--------------------------------------------------------------------------------

 

 
t.
Exhibits A-1 and A-2 are hereby deleted in their entirety and replaced with the
forms attached hereto as Exhibits A and B, respectively.

 

 
u.
Exhibit C is hereby added to the Loan Agreement in the form attached hereto as
Exhibit C.






3. From and after the Effective Date, the other Loan Documents are hereby
modified as follows:

a. All references to the term "Note", "Note A," and "Note B" shall be deemed to
mean the "New Note", "New Note A," and "New Note B", respectively.

b. The term "Loan Documents" shall be deemed to mean and include the Note, the
Mortgage as modified by the Mortgage Modification, and all other Loan Documents
as modified by this Agreement.

 
 
 
6

--------------------------------------------------------------------------------

 

c. The Mortgage is hereby modified in the form attached hereto as Exhibit D (the
"Mortgage Modification"), and all references to the term "Mortgage" shall be
deemed to mean the Mortgage as modified by the Mortgage Modification.

d. The Guaranty is hereby modified by deleting the notice address of the
Guarantor set forth in Section 4.9 thereof in its entirety and replacing such
address as follows:

 
 
"Address:
 
TechPrecision Corporation
   
992 Old Eagle School Road, Suite 909
   
Wayne, PA 19087
   
Attention: Tom Sammons, CFO
   
Telephone: 978-883-5109
   
Fax: 978-874-2748
   
Email: sammonst@ranor.com
     
with a copy to:
 
Pepper Hamilton LLP
   
301 Carnegie Center, Suite 400
   
Princeton, NJ  08543-5276
   
Attention: Delia C. Donahue
   
Telephone: 609.951.4149
   
Fax: 609.228.6141
   
Email: donahudc@pepperlaw.com"

and all references to the term "Guaranty" shall be deemed to mean the Guaranty
as modified hereby.



 
7

--------------------------------------------------------------------------------

 

 

4. All of the other terms and conditions of the Loan Documents shall remain the
same and in full force and effect, except as specifically amended herein.
Borrower hereby reaffirms the Note, the Mortgage, the Loan Agreement and the
other Loan Documents, and acknowledges that Borrower has no setoffs,
counterclaims or defenses to any of the Loan Documents.




5. Any default by Borrower in any of the covenants herein made shall, at the
option of Lender, or its successors and assigns, constitute an Event of Default
under the Loan Documents entitling Lender, or its successors or assigns, to any
or all of the other remedies it or they may have thereunder.




6. All of the Borrower Collateral (as defined in the Loan Agreement) and the
Collateral (as defined in the Mortgage) shall remain in all respects subject to
the lien, charge and encumbrance of the Loan Agreement and Mortgage, as the case
may be, and nothing herein contained and nothing done pursuant hereto, shall
affect or be construed to affect the lien, charge or encumbrance of the Loan
Agreement and Mortgage, as the case may be or the priority thereof over all
liens, charges or encumbrances, except as expressly provided herein.




7. This Agreement shall be binding upon Borrower and any subsequent owner of the
Collateral or any part thereof (provided, however, that any provisions against
sale or transfer contained in the Mortgage shall remain in full force and
effect) and shall be binding and inure to the benefit of Lender, its successors
and assigns, including any subsequent holder of the Mortgage.




8. BORROWER, AND ANY SUBSEQUENT ENDORSER, GUARANTOR OR OTHER ACCOMMODATION
MAKER, EACH HEREBY WAIVE PRESENTMENT, DEMAND FOR PAYMENT AND NOTICE OF DISHONOR,
TOGETHER WITH ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION WITH RESPECT TO THE
NOTE, THE MORTGAGE, THE OTHER LOAN DOCUMENTS OR THIS AGREEMENT AND AS TO ANY
ISSUES ARISING RELATING TO THE NOTE, THE MORTGAGE, THE OTHER LOAN DOCUMENTS OR
THIS AGREEMENT.




9. Guarantor hereby consents to the terms of this Agreement and reaffirms its
obligations under Guaranty and the Indemnity, agrees that such Guaranty and such
Indemnity continue to be binding and enforceable obligations of the Guarantor,
and acknowledges that Borrower has no setoffs, counterclaims or defenses to any
of the Guaranty or the Indemnity.




10. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same Agreement.




11. This Agreement shall be governed and construed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
conflict of law provisions thereof.




12. As a material inducement to Lender to enter into this Agreement, Borrower
and Guarantor hereby acknowledge, admit, and agree that, as of the date hereof,
there exist no rights of offset, defense, counterclaim, claim, or objection in
favor of Borrower or Guarantor against Lender with respect to the Note, the Loan
Agreement or any of the other Loan Documents, or alternatively, that any and all
such rights of offset, defense, counterclaim, claim, or objection which they may
have or claim, of any nature whatsoever, whether known or unknown, are hereby
expressly and irrevocably waived and released.  Borrower and Guarantor hereby
release and forever discharge Lender, its directors, officers, employees,
administrators, subsidiaries, affiliates, attorneys, agents, successors, and
assigns from any and all rights, claims, demands, actions, causes of action,
suits, proceedings, agreements, contracts, judgments, damages, debts, costs,
expenses, promises, agreements, duties, liabilities, or obligations, whether in
law or in equity, known or unknown, choate or inchoate, which they had, now
have, or hereafter may have, arising under or in any manner relating to, whether
directly or indirectly, the Note, the Loan Agreement, any other Loan Document or
any transaction contemplated by any Loan Document or this Agreement, from the
beginning of time until the date of full execution and delivery hereof.









[Remainder of Page Intentionally Left Blank]
 
 
 
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed,
sealed and delivered the day and year first above written.





   
LENDER:
         
REVERE HIGH YIELD FUND, LP,
   
a Delaware limited partnership
         
By:  Revere GP, LLC, its General Partner
         
By: Revere Capital, LLC
   
Its: Manager
         
By:   /s/ Clark Briner
   
Name:  Clark Briner
   
Its:  Manager
         
BORROWER:
               
RANOR, INC.,
   
a Delaware corporation
               
By: /s/ Alexander Shen
   
Name: Alexander Shen
   
Its: President
                     
GUARANTOR:
               
TECHPRECISION CORPORATION
   
a Delaware corporation
               
By:  /s/ Tom Sammons
   
Name:Tom Sammons
   
Its:Chief Financial Officer
           





SIGNATURE PAGE TO NOTE AND OTHER LOAN DOCUMENTS MODIFICATION NO. 2 AGREEMENT
 
9